          Case 1:21-cv-02170-KPF Document 21 Filed 03/29/21 Page 1 of 2


                         IN THE UNITED STATES DISTRICT COURT
                       FOR THE SOUTHERN DISTRICT OF NEW YORK

GRM Resources Pte. Ltd.,                      *
                                                   Civil Action No. 21-cv-2170-KPF-NF
       Plaintiff,                             *
                                                   ECF Case
v.                                            *
                                                   IN ADMIRALTY
XCoal Energy & Resources, et al.,             *

       Defendant and Garnishees.              *     MEMO ENDORSED
                         NOTICE TO WITHDRAW MOTION FOR
                         ISSUANCE OF PROCESS OF MARITIME
                        ATTACHMENT AND GARNISHMENT AND
                        MOTION FOR APPOINTMENT OF SERVICE

       Plaintiff GRM Resources Pte. Ltd. hereby withdraws its Motion for Issuance of Process

of Maritime Attachment and Garnishment [ECF 8] and Motion for Appointment for Service of

Process of Maritime Attachment and Garnishment [ECF 10].

Dated: March 19, 2021.


                                                    /s/ J. Stephen Simms
                                                    J. Stephen Simms (pro hac vice pending)
                                                    Simms Showers LLP
                                                    201 International Circle, Suite 230
                                                    Baltimore, Maryland 21030
                                                    Telephone: 410-783-5795
                                                    Facsimile:      410-510-1789
                                                    Email: jssimms@simmsshowers.com

                               Counsel for GRM Resources Pte. Ltd.

                                 CERTIFICATE OF SERVICE

       I hereby certify that, on March 19, 2021, I filed the foregoing on the Court’s CM/ECF

electronic filing system for service on all parties of records.

                                                       /s/ J. Stephen Simms
                                                       J. Stephen Simms (pro hac vice pending)
         Case 1:21-cv-02170-KPF Document 21 Filed 03/29/21 Page 2 of 2



Application GRANTED. The Clerk of Court is directed to terminate
the motions at docket entries 8 and 10.

Dated:     March 29, 2021               SO ORDERED.
           New York, New York




                                        HON. KATHERINE POLK FAILLA
                                        UNITED STATES DISTRICT JUDGE
